DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that “For example, Ganssle fails to disclose "a membrane comprising a plurality of first regions of higher stiffness material integrally connected via one or more second regions of lower-stiffness material". Ganssle is directed to a collapsible reflector having a plurality of foldable panels 12. Ganssle describes panels 12 as being covered with a reflecting material, such as a relatively stiff copper or aluminum mesh, or a solid sheet of metal. See c. 2, 11. 24-29. Ganssle also discloses a sheet of flexible reflecting material 20 between each alternating pairs of rigid panels 12. See c. 2, 11. 30-33. The sheet of flexible reflecting material may be composed of a flexible mesh of expanded aluminum fixed to a sheet of Mylar. Id. 
Thus, the panels 12 of Ganssle and the sheets of flexible reflecting material 20 are formed as physically separate components comprising different materials. Hence Ganssle does not disclose a membrane of radio-frequency reflective material comprising integrally connected first and second regions, as required in claim 1. 
Furthermore, Ganssle discloses that the rigid panels are connected by joints (see, e.g., 
Figs. 2, 3, 5 and 6, joints 28, 30, 31) comprising spring biased hinge means which supply energy for erecting the antenna. See c. 2, 11. 45-56. As a result, Ganssle requires multiple separate components to be assembled to form the reflector. Claim 1, in contrast, involves a fundamentally different approach in which a hinge function is provided by integrally connected regions of lower-stiffness material in a membrane of RF-reflective material. This approach has the advantage that the integral 'hinges' (i.e., the second regions) are configured to reflect radio frequency signals as well as the more rigid first regions, which in turn provides the technical advantage of improving the overall reflective efficiency of the antenna. 
Thus, for at least these reasons, the cited reference fails to teach or suggest each and every limitation of claim 1, and Applicant respectfully requests the above rejection be withdrawn. The rejection of claims 2 and 8-12 should also be withdrawn at least due in part to their dependence on claim 1.”
The Examiner cannot concur with the Applicant, as the limitation in question “membrane comprising a plurality of first regions of higher-stiffness material integrally connected via one or more second regions of lower-stiffness material” is taught by Ganssle. Applicant appears to argue since the materials for the two areas are different, they cannot be integrally connected. However, the specification states “For example, the first matrix material may be epoxy resin and the second matrix material may be silicone” in describing the difference of the two regions of the instant application. These structures must be separate initially and when the instant invention is constructed, brought together and made into a “integral” structure. Applicant thus appears to be arguing how the structure is formed, as opposed to what the structure is. MPEP 2113.I states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”. Applicant’s contention here that Ganssle’s disclosure is not “integrally connected” is directed toward how the connection was made, not the end result. It is clear from Ganssle’s disclosure that the end result is an integral structure (see Fig. 2), but the method by which the sections are connected is different. Applicant has not shown how the structure Ganssle is significantly different from the claim scope of the contended claim. Further definition of the membrane structure, such as the limitations from allowed claim 6, provide these non-obvious differences over what is disclosed by Ganssle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganssle (U.S. Patent No. 3717879, made of record in IDS dated 02 December 2020), hereinafter known as Ganssle.
Regarding claim 1, Ganssle discloses (Figs. 1-6) a deployable membrane structure (see Fig. 1) for an antenna, the deployable membrane structure comprising: a membrane (10) comprising a plurality of first regions (12) of higher-stiffness material (col. 2, lines 19-37) integrally connected via one or more second regions (20) of lower-stiffness material (col. 2, lines 19-37), said lower- stiffness material having a lower stiffness than said higher-stiffness material (col. 2, lines 19-37), wherein the one or more second regions are formed from compliant material configured to permit the membrane to be folded into a collapsed configuration (see Figs. 4 and 6) and subsequently unfolded into a deployed configuration (see Fig. 1), and are arranged so as to allow adjacent ones of the plurality of first regions to be folded so as to lie against one another (see Fig. 6) and wherein the membrane comprises a radio-frequency reflective material, such that when deployed, the membrane can act as a primary reflector in the antenna (col. 1, lines 5-17).
Regarding claim 2, Ganssle further discloses (Figs. 1-6) wherein in the collapsed configuration adjacent ones of the plurality of first regions are folded about a respective one of the one or more second regions which connects said adjacent first regions, so as to lie against one another (see Fig. 6).
Regarding claim 8, Ganssle further discloses (Figs. 1-6) wherein the membrane is configured to adopt a parabolic form in the deployed configuration (col. 1, lines 5-10, see Fig. 1).
Regarding claim 9, Ganssle further discloses (Figs. 1-6) wherein the second regions are arranged in strips along the radial and circumferential directions when the membrane is in the deployed configuration (see Fig. 1).
Regarding claim 10, Ganssle further discloses (Figs. 1-6) wherein the plurality of first regions are electrically connected to one another (see Fig. 1, all sections connected).
Regarding claim 11, Ganssle further discloses (Figs. 1-6) wherein adjacent ones of the plurality of first regions are spaced apart from each other by a respective one of the one or more second regions (see Fig. 1).
Regarding claim 12, Ganssle further discloses (Figs. 1-6) wherein said adjacent ones of the plurality of first regions and said respective one of the one or more second regions are electrically connected to one another (see Fig. 1, all sections connected).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganssle in view of Watanabe et al. (EP 1246506 A1, made of record in IDS dated 02 December 2020), hereinafter known as Watanabe.
Regarding claims 3-5, Ganssle teaches the limitations of claim 1, but does not teach further details of the membrane.
Watanabe teaches (Figs. 1-2) wherein the membrane (12) comprises a continuous matrix extending throughout the plurality of first regions and the one or more second regions ([0078], tiraxial woven fabrics), 
wherein the membrane is formed of a composite material comprising a plurality of fibres in a compliant matrix ([0078]), and
wherein the plurality of first regions comprise material with a higher fibre density than the one or more second regions (taught by Ganssle above), and/or comprise a first matrix material having a higher stiffness than a second matrix material included in the one or more second regions.
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the continuous matrix of Watanabe in the antenna apparatus of Ganssle to improve elasticity and quasi-isotropy ([0080]).
Claims 7, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganssle as applied to claim 4 above, and further in view of Santiago Prowald et al. (U.S. Patent Application No. 20130340373), hereinafter known as Santiago.
Regarding claim 7, Ganssle teaches the limitations of claim 4, but does not teach further details regarding the fibres.
Santiago teaches wherein the plurality of fibres are carbon fibres ([0075]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the carbon fibres of Santiago in the antenna apparatus of Ganssle because ([0075]) “this type of surface does not require pretension and allows therefore reducing the motorisation requirements, as well as controlling the surface errors due to tensioning, such as faceting and pillowing (curvature inversion in tensioned membranes).”
Regarding claims 13 and 14, Ganssle teaches the limitations of claim 12, but does not teach further details regarding the fibres.
Santiago teaches wherein the plurality of first regions and the one or more second regions are formed of a composite material comprising electrically conductive fibres ([0075]), and
wherein the composite material is a carbon fibre reinforced silicone CFRS composite ([0075]).
Therefore, for the reasons stated in response to claim 7, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the carbon fibres of Santiago in the antenna apparatus of Ganssle.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganssle in view of Thomson et al. (U.S. Patent Application No. 20160352022), hereinafter known as Thomson.
Regarding claim 17, Ganssle teaches the limitations of claim 1, but does not teach an antenna feed.
Thomson teaches (Fig. 3) a primary reflector ([0046]) of the antenna when in the deployed configuration (see Fig. 3); and an antenna feed ([0046]) for transmitting or receiving a signal via the deployable membrane structure when the membrane is in the deployed configuration (see Fig. 3).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the antenna feed of Thomson in combination with the reflector of Ganssle since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Parabolic reflectors are commonly fed with an antenna feed to enable wireless communications.
Allowable Subject Matter
Claim 6, 15, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896